Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “160”, “170”, “175”, “480”, “482”, and “484”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 4, paragraph 12, “on layered on one another” should read --layered on one another--
In page 8, paragraph 42, “strap 640” should read --strap 660--
In page 11, paragraph 58, “and measuring the recording the pressure drop” should read --and measuring and recording the pressure drop--
Appropriate correction is required.
Claim Objections
Claims  are objected to because of the following informalities:  
In claims 1, 3, 5-10, 12-13, and 15, “backing” is first introduced in claim 1, line 2 and “backing layer” is first introduced in claim 1, line 4. “Backing layer” is more specific and limiting than “backing”, so every time “backing” is mentioned after claim 1, line 4, it should read --backing layer--
In claim 6, line 3, “and/” should read --and--
In claim 18, line 2, “on layered on one another” should read --layered on one another--
In claim 18, line 2, “reinforcing layers” should read --reinforcing portions--, as the “reinforcing portions” are first introduces in claim 13, line 3. 
In claim 19, line 3, “the user” should read --a user--
Appropriate correction is required.
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must not reference to two sets of claims to different features.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 6-10 is a relative term which renders the claims indefinite. The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the 
Claim 19 is indefinite as it recites “can be” which makes it unclear if the reinforcing portions are actually applied independently and initially. To clarify, rewrite claim 19 as --The support article of claim 13, wherein at least one of the reinforcing portions is separate from the support article and is configured to be independently applied by a user before the full support article is applied.--
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 19, the phrase “the reinforcing portions is separate from the support article and can be independently applied by the user before the full support article is applied” defines a user as a structural component of the invention and therefore should be rephrased as --the reinforcing portions is --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 12-15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (U.S. Patent Pub. No. 20160051393).
Regarding claim 1, Hahn discloses (Paragraphs 36, 46; Figures 1-3, 10a, 12) a support article 100 (Figure 1, kinesiology tape 100), comprising: a backing 110 (Figure 1, first layer of fabric 110) having a front major surface (Figure 3, bottom surface of first layer of fabric 110) and a rear major surface (Figure 2, top surface of first layer of fabric 110); an adhesive (Paragraph 46, kinesiology tape 100 may include an adhesive on one side. For example, the adhesive may be disposed on the first layer of fabric 110 on the side opposite the second layer of fabric 130, or may be disposed on the first layer of fabric 110 on the same side as the second layer of fabric 130; Paragraph 93, kinesiology tape 1400 may include one or more of the receiving portions 1420 disposed on the side of the kinesiology tape 1400 with an adhesive) adjacent to or included in at least a portion (Figure 1, adhesive included on top surface of first layer of fabric 110) of the rear major surface (Figure 2, top surface of first layer of fabric 110) of the backing layer 110 (Figure 1, first layer of fabric 110); and a bump 1000 (Figures 1, 10a, and Paragraph 36, The receiving portion 120 may be shaped and/or configured to receive a support 1000) that extends or protrudes (Figure 12, support 1220 extends from bottom surface of first layer of fabric 110; Paragraph 93, If the support is disposed on the adhesive side of the kinesiology tape 1400, this may allow the support to be connected and/or affixed to skin of an individual. The support may also abut the skin if the 
Regarding claim 2, Hahn discloses the invention as described above and further discloses (Paragraph 46) a release liner (Paragraph 46, backing) adjacent to at least a portion of the adhesive (Paragraph 46, The kinesiology tape 100 may also include backing to protect and/or prevent the adhesive from being exposed before use that may be removed to expose the adhesive for application of the kinesiology tape 100. For example, the backing may include a coated paper or other material which may resist adhesion from the adhesive on at least one side. The backing may be vinyl, laminate, plastic, polymer, or any other material that may prevent the adhesive from bonding before a desired application of the kinesiology tape 100).
Regarding claim 5, Hahn discloses the invention as described above and further discloses (Figure 1; Paragraph 37) the backing layer 110 (Figure 1, first layer of fabric 110) includes at least one of a polyurethane film, a polyethylene film, a polypropylene film, a PVC film, a nonwoven material, and/or a woven material (Paragraph 37, first layer of fabric 110 may include fabric made from cotton or synthetic fibers, and the first layer of fabric 110 may be breathable and waterproof, which may allow the kinesiology tape 100 to be worn over a period of several days. In these and some embodiments, the first layer of fabric 110 may be made of viscose fiber for warp threads and weft threads. In some embodiments, the first layer of fabric 110 may include viscose fiber for warp threads and polyethylene terephthalate “PET” fiber for weft threads).
	Regarding claim 12, Hahn discloses the invention as described above and further discloses (Paragraphs 46, 93; Figures 1, 4-7) that the backing layer 110 (Figure 1, first layer of fabric 110) and adhesive (Paragraph 46, kinesiology tape 100 may include an adhesive on one side. For example, the adhesive may be disposed on the first layer of fabric 110 on the side opposite the second layer of fabric 
Regarding claim 13, Hahn discloses the invention as described above and further discloses (Paragraph 41; Figures 1-3) that one or more reinforcing portions 120,130 (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together) adjacent to (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together, adjacent to a major surface of the backing) at least a portion of the rear major surface (Figure 2, top surface of first layer of fabric 110) of the backing layer 110 (Figure 1, first layer of fabric 110) or at least a portion of the front major surface (Figure 3, bottom surface of first layer of fabric 110) of the backing layer 110 (Figure 1, first layer of fabric 110).
Regarding claim 14, Hahn discloses the invention as described above and further discloses (Paragraph 39) that one or more reinforcing portions 120,130 (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together) includes at least one of foam or a shaped memory material (Paragraph 39, second layer of fabric 130 may be made of viscose fibers for warp threads and PET fibers for weft threads. PET foam has shape memory behavior).
Regarding claim 15, Hahn discloses the invention as described above and further discloses (Paragraph 41; Figures 1-3) that the adhesive (Paragraph 41, The second layer of fabric 130 may be coupled with the first layer of fabric 110 using an adhesive) adheres the one or more reinforcing portions 120,130 (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together) to the front (Figure 3, bottom surface of first layer of 
Regarding claim 21, Hahn discloses (Paragraph 41; Figures 1-3) a method of applying (Claim 23, applying kinesiology tape to the joint) a support article 100 (Figure 1, kinesiology tape 100), comprising: removing a liner (Paragraph 46, backing) from a rear major surface (Figure 2, top surface of first layer of fabric 110) of the support article 100 (Figure 1, kinesiology tape 100) to expose an adhesive (Paragraph 46, The kinesiology tape 100 may also include backing to protect and/or prevent the adhesive from being exposed before use that may be removed to expose the adhesive for application of the kinesiology tape 100); positioning the support article 100 (Figure 1, kinesiology tape 100) adjacent to a user's body in a desired location (Paragraph 49, kinesiology tape 100 may be disposed adjacent or at least proximate the skin); applying the support article 100 (Figure 1, kinesiology tape 100) to the user such that the adhesive contacts the user's skin (Paragraph 26, The adhesive may be a heat-activated acrylic and may be used to attach the kinesiology tape directly to the skin of a person); and putting pressure on (Paragraph 26, inherent feature of applying an adhesive application is by contact pressure) the support article 100 (Figure 1, kinesiology tape 100) to cause the adhesive to adhere to the user's skin (Paragraph 29, The kinesiology tape 100 may be stretched when it is applied to the skin and there may be a resulting tension in the tape that lifts the skin).
Regarding claim 22, Hahn discloses (Figure 1) the method of claim 21 and the support article 100 (Figure 1, kinesiology tape 100) of any of claims 1-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Eull (WO 2010039771 A1). 
Regarding claim 3, Hahn discloses the invention as described above, but fails to explicitly disclose a strap attached or adhered to the front major surface of the backing layer, the strap being capable of stretching across at least a portion of the support article.
Eull teaches (Page 1, lines 20-21; Page 4, line 27; Page 6, lines 18-20; Page 8, lines 18-19; Figures 2-4) a strap 1 (Figure 2, carrier layer 1) attached or adhered (Page 6, lines 18-20, the carrier layer 1 may have to be affixed by adhesive rather than heat-sealed bonded to the breathable backing layer 2) to the analogous front major surface (Figure 2, top surface of backing layer 2 attached to carrier layer 1) of the analogous backing layer 2 (Figure 2, breathable backing layer 2), the strap 1 (Figure 2, carrier layer 1) being capable of stretching across (Page 8, lines 18-19, carrier layer materials can include, but are not limited to, polyethylene/vinyl acetate copolymer-coated papers and polyester films; Page 1, lines 20-21, carrier is more rigid than the breathable backing layer and less rigid than the spring element) at least a portion (Page 4, line 27, carrier layer 1 is substantially co-extensive with breathable backing layer 2) of the analogous support article 10 (Figures 1-4, dilator 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the front major surface of Hahn, to include an attached or adhered strap as taught by Eull, in order to provide an improved support article, in which the backing layer is prevented from improperly wrinkling throughout application to a patient, by the support strap’s compressive material properties (Eull, lines 14-16).
Regarding claim 4, the combination of Hahn in view of Eull discloses the invention as described above and further discloses (in Page 8, line 19 and Figure 1 of Eull) the strap 1 (Figure 1, carrier layer 1) includes at least one of a polyolefin, a modified polyolefin, a polyvinyl chloride, a polycarbonate, 
Regarding claim 19, Hahn discloses the invention as described above but fails to explicitly disclose that at least one of the reinforcing portions is separate from the support article and is configured to be independently applied by a user before the full support article is applied.
Eull teaches (Page 4, lines 11-16; Figures 1-4) that at least one of the analogous reinforcing portions 3 (Figure 1, breathable facing layer 3) is separate from (Figures 1-2, breathable facing layer 3 is separate from the dilator 10 as distinguished between the figures) the analogous support article 10 (Figures 1-4, dilator 10) and is configured to be independently applied by a user before (Page 4, lines 11-16, breathable facing layer 3 is inherently capable of being applied independently as it has an adhesive coated bottom surface 5 that is capable of attaching to the skin of a user. The remaining layers of the dilator 10 can inherently be applied after the breathable facing layer 3 is applied, as the breathable backing layer 2 has an adhesive coated bottom surface 5 which adheres to the top surface of the breathable facing layer 3) the full analogous support article 10 (Figures 1-4, dilator 10) is applied.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Hahn, so that it is able to be independently attached to a user as taught by Eull, in order to provide an improved support article with separate stackable reinforcing layers for desired increased or decreased support, dependent on a user’s preferences (Eull, Page 4, lines 11-16). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Gupta et al. (U.S. Patent Pub. No. 20120175298).
20 measured using the pressure drop test.
Gupta teaches (Paragraph 7, 15, 152) at least one of the analogous backing layer or the analogous backing layer and adhesive combination (Paragraph 7, nonwoven web layer comprises a plurality of first fibers, a plurality of second fibers, and a binder) has a breathability and porosity of between about 3 and about 12 mm H20 measured using the pressure drop test (Paragraph 15, the nonwoven web can have a pressure drop of less than 2, 1, 0.75, 0.5, or 0.25 inches of water at maximum flow rate as measured according to DIN EN 1822. See MPEP § 2144.05 regarding overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the backing layer of Hahn, in order to have a breathability porosity between 3 to 12 mm H20 as taught by Gupta, in order to provide an improved support article with a low pressure drop for improved airflow and moisture transmission through the backing layer which has optimal crystalline and dense fibrous properties (Gupta, Paragraphs 15 and 152). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Topolkaraev et al. (U.S. Patent Pub. No. 20160101208).
Regarding claim 7, Hahn discloses the invention as described above, but fails to explicitly disclose that the backing layer has a weight of between about 25 gsm to about 300 gsm.
Topolkaraev teaches (Paragraphs 21, 97) an analogous backing layer (Paragraph 21, nonwoven web that includes a plurality of fibers formed from a thermoplastic composition. The thermoplastic composition contains a continuous phase that includes a polyolefin matrix polymer, and also contains a non-inclusion additive that is at least partially incompatible with the polyolefin matrix polymer so that it 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Hahn, so that it has a weight of between 25 gsm to 300 gsm as taught by Topolkaraev, in order to provide an improved article support with a low molecular basis weight that contains a desired amount of synthetic fibers for comfortable application as a medical absorbent adhesive (Paragraph 94 and 97). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Augst et al. (U.S. Patent No. 5496605).
Regarding claim 8, Hahn discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a cross- directional tensile strength of between about 4 lbf (17.8 N) and about 9 lbf (40.0 N) and/or a machine-directional tensile strength of between about 5 lbf (22.2 N) and about 10 lbf (44.5 N).
Augst teaches (Col. 5, lines 1-11; Col. 6, lines 20-24) at least one of the analogous backing layer or the analogous backing layer and analogous adhesive combination (Col. 5, lines 7-11, The perforation of tapes 10 in accordance with this invention is particularly beneficial when the tape 10, including the nonwoven web 20, binder, low adhesion backside 40 and adhesive 30, is a high-strength tape 10 having a tensile strength prior to perforation of greater than about 10 lbs/inch (1785 g/cm or 3.94 lbf/cm)) has a cross-directional tensile strength of between about 4 lbf (17.8 N) and about 9 lbf (40.0 N) and/or a machine-directional tensile strength of between about 5 lbf (22.2 N) and about 10 lbf (44.5 N) (Col. 6, lines 20-24, The tensile strength of the perforated section of tape 10 in the longitudinal direction 11 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tensile strength of the backing adhesive layers of Hahn, to have a machine-directional tensile strength of between 5lbf and 10lbf as taught by Augst, in order to provide an improved support article with a high-strength backing layer that is difficult to tear in a linear fashion due to its increased durability (Augst, Col. 5, lines 1-6). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Joseph et al. (U.S. Patent No. 6107219).
Regarding claim 9, Hahn discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a cross- directional elongation at break of between about 600% and about 900% and/or a machine- directional elongation at break of between about 350% and about 1000%.
Joseph teaches (Col. 20, lines 53-67; Col. 22, lines 23-26; Col. 23, lines 65-67) at least one of the analogous backing layer or the analogous backing layer and analogous adhesive combination (Col. 22, lines 23-26, The nonwoven Backing Sample 16 (BMF web comprised of 3-layer fibers containing 80% polyurethane and 20% "KRATON" PSA/polyethylene blend) was laminated to the Adhesive Sample 2 (BMF polyacrylate PSA web)) has a cross- directional elongation at break of between about 600% and about 900% and/or a machine- directional elongation at break of between about 350% and about 1000% (Col. 23, lines 65-67, The machine-direction percent elongation at break was measured for the adhesive tape and found to be 451%. See MPEP § 2144.05 regarding overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elongation at break of the backing adhesive 
Regarding claim 10, Hahn discloses the invention as described above, but fails to explicitly disclose that the backing layer has a thickness of about 0.01 cm to about 1 cm. 
Joseph teaches (Col. 4, lines 3-6; Col. 22, lines 23-26) the analogous backing layer (Col. 22, lines 23-26, The nonwoven Backing Sample 16 (BMF web comprised of 3-layer fibers containing 80% polyurethane and 20% "KRATON" PSA/polyethylene blend) was laminated to the Adhesive Sample 2 (BMF polyacrylate PSA web)) has a thickness of about 0.01 cm to about 1 cm (Col. 4, lines 3-6, The webs formed can be of any suitable thickness for the desired and intended end use. Generally, a thickness of about 0.01 cm to about 5 cm is suitable for most applications).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Hahn, to have a thickness of 0.01 cm to 1 cm as taught by Joseph, in order to provide an improved support article with a preferred thickness for comfortable application as a medical tape (Joseph, Col. 4, lines 3-6).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Son (KR 0178583 B1).
Regarding claim 16, Hahn discloses the invention as described above, but fails to explicitly disclose that the one or more reinforcing portions comprise: an adhesive layer having first and second major surfaces; a first foam layer adjacent to first major surface of the adhesive layer; a second foam layer adjacent to second major surface of the adhesive layer; a first skin layer adjacent to first foam layer; and a second skin layer adjacent to second foam layer.
analogous reinforcing portions (Figure 1, composite sandwich structure) comprise: an adhesive layer 30 (Figure 1, core adhesive layer 30) having first and second major surfaces (Figure 1, adhesive 30 has two surfaces contacting foam layers 20,22); a first foam layer 20 (Figure 1, first foam layer 20) adjacent to (Figure 1, foam layer 20 connected to adhesive 30) first major surface of the adhesive layer 30 (Figure 1, core adhesive layer 30); a second foam layer 22 (Figure 1, second foam layer 22) adjacent to (Figure 1, foam layer 22 adjacent to adhesive 30) second major surface of the adhesive layer 30 (Figure 1, core adhesive layer 30); a first skin layer 10 (Figure 1, upper skin layer 10) adjacent to (Figure 1, upper skin layer 10 adjacent foam 20) first foam layer 20 (Figure 1, first foam layer 20); and a second skin layer 12 (Figure 1, lower skin layer 12) adjacent to (Figure 1, lower skin layer 12 adjacent foam 22) second foam layer 22 (Figure 1, second foam layer 22).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Hahn, to have the first skin layer, first foam layer, adhesive layer, second foam layer, and second skin layer of Son, in order to provide an improved support article with a sandwiched structured reinforcing portion so that even if a crack occurs it does not affect the whole structure due to the increased tear strength from the skin layers and impact resistance from the foam layers (Son, Abstract). 
Regarding claim 18, Hahn discloses the invention as described above but fails to explicitly at least two reinforcing layers that are layered on one another.
Son teaches (Page 2, Paragraph 1; Figures 2) at least two reinforcing layers (Figure 2, composite sandwich structure stacked on one another) that are layered on one another (Figure 2, two composite sandwich structures stacked on one another. A composite sandwich structure is inherently capable of being stacked on top of another sandwich structure, as it contains the equivalent skin, foam, and adhesive layered materials).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Son (KR 0178583 B1) and in further view of Jonza et al. (CN 104053547 B).
Regarding claim 17, the combination of Hahn in view of Son discloses the invention as described above but fails to explicitly disclose that there are microspheres in at least one of the first or second foam layers.
Jonza teaches (Page 7, Paragraph 7; Page 13, Paragraph 6; Figure 4) that there are microspheres (Page 13, Paragraph 6, porous sublayers 610, 620 made of microporous polyester foam material) in at least one of the analogous first 610 (Figure 4, porous sublayer 610) or analogous second foam layers 620 (Figure 4, porous sublayer 620).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first or second foam layers of Hahn in view of Son, to include the microspheres of Jonza, in order to provide an improved support article with a lower density for allowing the ideal breathability, water transmission, and porosity (Jonza, Page 7, Paragraph 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786